DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 151-157 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application has been received and considered.

Claim Objections
Claim 151 is objected to because of the following informalities:

Part (vi) of claim 151 recites “Multiple Reacting Monitoring”. This limitation should read “Multiple Reaction Monitoring”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 151-157 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9910033. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘033 recite determining free lyso-sphingomyelin levels in one blood sample, whereas the instant claims are drawn to determining free lyso-sphingomyelin levels in multiple blood samples. However, one of ordinary skill in the art would be motivated to monitor the level of a biomarker in a patient suspected of having a disease over time to provide a clearer determination of the biomarker levels in the patient. As such, the instant claims are ‘rendered obvious’ by the claims of ‘033 and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 151-157 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10422789. Although the claims at issue are not identical, they are not patentably distinct from each the claims of ‘789 recite determining free lyso-sphingomyelin levels and levels of an additional biomarker in one blood sample, whereas the instant claims are drawn to determining free lyso-sphingomyelin levels in multiple blood samples. However, one of ordinary skill in the art would be motivated to monitor the level of a biomarker in a patient suspected of having a disease over time to provide a clearer determination of the biomarker levels in the patient. As such, the instant claims are ‘rendered obvious’ by the claims of ‘789 and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is presented in Rodriguez-Lafrasse (Rodriguez-Lafrasse et al., Neurochem. Res. 24(2): 199-205 (1999)), who teaches that sphingosylphosphorylcholine, also known as lysosphingomyelin, is elevated in the brain, liver, and spleen of patients with Niemann-Pick disease (see entire document, including page 199, abstract). However, Rodriguez-Lafrasse does not teach that levels of lysosphingomyelin would be elevated in the blood of patients with Niemann-Pick disease. As such, it would not have been obvious to one of ordinary skill in the art to determine the level of lysosphingomyelin in the blood of a patient with Niemann-Pick disease in light of the teachings of Rodriguez-Lafrasse.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.